Citation Nr: 0807406	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  99-18 005	)	DATE
	)
	)


THE ISSUE

Whether an April 1991 decision by the Board of Veterans' 
Appeals (Board) denying service connection for post-traumatic 
stress disorder (PTSD) should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


APPEARANCE AT ORAL ARGUMENT

Appellant and his brother


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, including a period of service in the Republic 
of Vietnam, and was awarded the Combat Infantryman's Badge, 
among other awards and citations.

The Board denied service connection for PTSD in April 1991.

In a May 2000 decision, the Board denied the veteran's motion 
for revision or reversal of the April 1991 decision on the 
grounds of CUE.  The Board determined that the veteran had 
failed to provide specific allegations of error, and as a 
result, denied the motion in accordance with 38 C.F.R. § 
20.1404(b).

On December 8, 2000, in Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b) was invalid because, in conjunction 
with 38 C.F.R. § 20.1409(c), it operated to prevent Board 
review of any CUE claim that was the subject of a motion that 
was denied for failure to comply with the pleading 
requirements of 38 C.F.R. § 20.1404(b).  This was held by the 
Federal Circuit to be contrary to the requirement of 38 
U.S.C.A. § 7111(e) that a CUE claim "shall be decided by the 
Board on the merits."

The veteran appealed the Board's May 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2001, the Court vacated the Board's May 2000 decision 
and remanded the matter to the Board for readjudication in 
light of the invalidation by the Federal Circuit of 38 C.F.R. 
§ 20.1404(b).

In a July 2002 decision, the Board dismissed the veteran's 
motion for revision or reversal of the April 1991 decision on 
the grounds of CUE without prejudice.  In a separate decision 
issued that same day, the Board denied entitlement to an 
effective date earlier than April 20, 1993, for a grant of 
service connection for PTSD and for a grant of a total rating 
based upon individual unemployability (TDIU).

The veteran appealed both July 2002 Board decisions to the 
Court.  In a September 2006 decision, the Court affirmed the 
Board's denial of an effective date earlier than April 20, 
1993, for a grant of service connection for PTSD and for a 
grant of a TDIU.  The Court set aside and remanded the issue 
of the veteran's motion for revision or reversal of the April 
1991 decision on the grounds of CUE.

The veteran appealed both decisions to the Federal Circuit.  
In an April 2007 order, the Federal Circuit dismissed the 
appeal.  The Federal Circuit determined that the issues 
raised in the two Board decisions were sufficiently 
intertwined that they should be considered together.  Because 
the Court remanded the veteran's CUE claim to the Board for 
further proceedings, the Federal Circuit determined that the 
veteran's appeal was not sufficiently final for its review.  

The motion is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 1999, the veteran provided testimony to a Veterans 
Law Judge sitting at the Indianapolis RO.  

The Veterans Law Judge who presided over the veteran's March 
1999 hearing ceased his employment with the Board.  The Board 
informed the veteran of this fact in a January 2007 letter.  
The Board also notified him that the law provides that the 
Veterans Law Judge who conducts a hearing in a case shall 
participate in the final determination of a veteran's claim, 
and asked him whether he wished to exercise his right to 
testify at a new hearing before another Veterans Law Judge.  
See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2007).  In a 
January 2008 response, the veteran indicated that he wished 
to testify before another Veterans Law Judge at a new hearing 
at the RO.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This is a preliminary order and 
does not constitute a final decision of the Board on the 
merits of your motion for review of one or more decisions of 
the Board for clear and unmistakable error.

